     Case 4:18-cr-00230-O Document 41 Filed 10/08/18                   Page 1 of 2 PageID 351


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §
                                                  §            Criminal No. 4:18-CR-230-O
                                                  §
DENISE CROS-TOURE, et al,                         §
                                                  §
       Defendants.                                §
                                                  §
                                                ORDER

       Before the Court is Defendants’ Amended Joint Motion for Continuance (ECF No. 39).1

After reviewing the motion, the Court finds that the trial date should be reset for the

reasons that follow, and the Court resets the case for trial on January 4, 2019 at 9:00

A.M. Pursuant to 18 U.S.C. §3161(h), a court can grant an “ends of justice” continuance at

the request of a defendant or defendant’s attorney if the court does so on the basis of the

finding “that the ends of justice served by taking such action outweigh the best interest of the

public and the defendant in a speedy trial.” Id. One of the factors a court may consider in

granting an “ends of justice” continuance is “[w]hether the failure to grant such a

continuance . . . would deny counsel for the defendant . . . the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence.” 18 U.S.C.

§3161(h)(7)(B)(iv).

       Based on the reasons in the motion, the Court finds (1) that the ends of justice served


       1
           The Joint Motion to Continue (ECF No. 38) is accordingly denied as moot.
   Case 4:18-cr-00230-O Document 41 Filed 10/08/18              Page 2 of 2 PageID 352


by the granting of a trial continuance outweigh the best interests of the public and defendants

in a speedy trial; (2) that the failure to grant a continuance in this case would deny counsel

the reasonable time necessary for effective preparation, taking into account the exercise of

due diligence; and (3) that taking into account the exercise of due diligence by counsel, a

continuance of the duration granted by this order is necessary for effective preparation by

defense counsel.

       The Government is directed to produce all discovery no later than October 15, 2018.

All pretrial deadlines are extended for 45 days.

       SO ORDERED on this 8th day of October, 2018.



                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE
